t c summary opinion united_states tax_court richard w waters petitioner v commissioner of internal revenue respondent docket no 5578-99s filed date bradley s shannon and john howell for petitioner paul k voelker for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner's federal_income_tax for the sole issue for decision is whether certain amounts received by petitioner from his former employer during in connection with the settlement of a class action against his former employer are excludable from gross_income under sec_104 at trial the parties conceded certain amounts and those concessions are noted hereafter some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of las vegas nevada petitioner was an employee of payless drug stores northwest inc payless from approximately to he started his employment with payless as a temporary employee at big spring texas doing building maintenance he later was employed by payless on a permanent basis as a shipping and receiving clerk after approximately year he was promoted to supervisor for approximately years then as a floor manager for years after that petitioner worked approximately months opening new stores and closing old stores following that payless sold its remaining stores in texas and oklahoma and petitioner was offered a position with payless as a supervisor at las vegas nevada which he accepted petitioner's employment with payless terminated in the record does not reflect the reasons for the termination of petitioner's employment on date an action was filed in the u s district_court for the district of iowa against payless by three of its former employees for themselves and on behalf of other present and former employees of payless the complaint alleged that the purpose of the action was to recover on behalf of the class of employees unpaid overtime compensation liquidated_damages attorney's_fees and costs under section b of the fair labor standards act of ch 52_stat_1069 currently codified pincite u s c secs petitioner was not one of the plaintiffs instituting the action however petitioner qualified for participation as a member of the class of employees for whom the action was filed petitioner never elected to be excluded from the class nor did petitioner ever claim or institute any separate action against payless the class action did not proceed to trial but was settled payless agreed to pay dollar_figure million for the benefit of all qualifying members of the class including petitioner as part of the settlement the plaintiffs in the class action executed a written settlement agreement and release the settlement agreement effective date in consideration for payment of the dollar_figure million by payless the settlement agreement included a release by the plaintiffs of payless that was embodied as sec_3 and provided in pertinent part the plaintiffs hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based on tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs by payless the settlement agreement additionally included section entitled liability denial and basis for settlement which provided payless denies any liability on its part and enters into this agreement solely to avoid litigation and to buy its peace all settlement proceeds are paid to plaintiffs on account of personal injuries this settlement agreement and the releases contained herein settle and resolve all claims which have to this point been contested and denied by the parties as well as all other claims released by paragraph sec_3 and of this settlement agreement none of the provisions of this settlement agreement and nothing contained in this settlement agreement shall be construed as an admission of any liability whatsoever by any party hereto to any other party hereto as a member of the class of former employees of payless petitioner received the following amounts out of the dollar_figure million settlement back wages dollar_figure compensation_for participation in the class action dollar_figure liquidated_damages dollar_figure total dollar_figure petitioner's share of attorney's_fees and costs amounted to dollar_figure consequently petitioner received a net payment of dollar_figure during as a condition for settlement petitioner executed an individual certification and release in which he acknowledged receipt of documents regarding settlement of the class action acknowledged receiving a copy of the settlement agreement that was incorporated by reference as part of his release expressly affirmed the authority of the named plaintiffs to release my claims and settle the lawsuit and individually released payless in paragraph of the release that provided in pertinent part in exchange for the payment of the amount to petitioner i hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs individually or collectively have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs which lawsuit is hereby acknowledged as not fully plead further including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based on tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs prior to date by payless on his federal_income_tax return petitioner did not include in gross_income any of the amounts received by him in settlement of the class action petitioner claimed the standard_deduction under sec_63 in the notice_of_deficiency respondent determined that the entire amount of dollar_figure allocated to petitioner in the settlement constituted gross_income and that petitioner was entitled to an itemized_deduction of dollar_figure for the attorney's_fees and costs allocable to petitioner because petitioner had claimed the standard_deduction respondent disallowed the standard_deduction and substituted that with an allowed itemized_deduction of dollar_figure at trial respondent conceded that petitioner was entitled to an additional itemized_deduction of dollar_figure for charitable_contributions petitioner conceded that dollar_figure of his award as compensation_for participation in the class action constituted gross_income petitioner however challenged the back pay of dollar_figure and the liguidated damages of dollar_figure petitioner contends that the amount he received in the petitioner has not challenged respondent's inclusion of the dollar_figure for attorney's_fees in gross_income and allowance of that amount as an itemized_deduction the dollar_figure in attorney's_fees is subject_to the 2-percent limitation under sec_67 see miller v commissioner tcmemo_2001_55 219_f3d_941 9th cir settlement represented damages to him for a racial discrimination claim he had against payless and the settlement agreement was broad enough to include such claim petitioner contends that throughout the period he was employed by payless from to he was subjected to racial discrimination which he discussed with his superiors at payless petitioner alleges that although no suit was filed by petitioner against payless including one for racial discrimination petitioner discussed the matter with the attorneys representing plaintiffs in the class action however no action was taken by these attorneys to assert a racial discrimination claim in the class action and there is no evidence that the matter was ever taken up with the opposing attorneys who represented payless nevertheless petitioner contends that the proceeds from the class settlement constituted damages for personal injuries ie resulting from racial discrimination practices by payless relying on revrul_1993_88 1993_2_cb_61 88_tc_834 affd 845_f2d_1013 3d cir morabito v revrul_93_88 1993_2_cb_61 provides that compensatory_damages including back pay received in satisfaction of a claim of racial discrimination under u s c sec and title vii of the civil rights act of are excludable from gross_income as damages for personal injury under sec_104 in revrul_96_65 1996_2_cb_6 revrul_93_ was declared obsolete prospectively from date petitioner's payment was received by him prior to date commissioner tcmemo_1997_315 petitioner also relies on section of the settlement agreement that states that all settlement proceeds are paid to plaintiffs on account of personal injuries sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness under sec_1_104-1 income_tax regs damages means a recovery based upon tort or tort type rights see also 515_us_323 while personal injuries under sec_104 may generally include both physical as well as nonphysical emotional injuries such as pain and suffering emotional distress harm to reputation or other consequential damages eg a ruined credit rating the supreme court has distinguished such personal injuries from legal injuries of an economic character such as those arising out of the unlawful deprivation of the opportunity to earn wages through a wrongful termination 504_us_229 damages received for lost wages in connection with the settlement of economic rights such as those arising out of a breach of contract are not excludable from income under sec_104 see 102_tc_116 affd in part revd in part on another issue 70_f3d_34 5th cir sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 see 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry see 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir here the complaint in the class action was exclusively for -- - recovery_of overtime compensation liquidated_damages attorney fees and costs under the fair labor standards act of nowhere in the complaint or in the settlement agreement is there any reference to or any indication that the recovery included damages for racial discrimination moreover the record satisfies the court that petitioner's claim to racial discrimination practices against him was not called to the attention of payless or its attorneys in connection with the class action since there was no claim made for such injury by petitioner the rhetorical question posed in bagley v commissioner supra is that whatever the settlement was for it certainly was not for personal injuries attributable to racial discrimination practices petitioner's reliance on revrul_1993_88 therefore is misplaced moreover the general language relied on by petitioner in the settlement agreement that all settlement proceeds are paid to plaintiffs on account of personal injuries is inconsistent with the other provisions of the agreement that quite clearly indicate and establish that the settlement was intended to satisfy the claims made in the class ‘ the court notes further that revenue rulings do not have the force of law and are merely statements of the commissioner's litigating and administrative position see 381_us_68 445_f2d_1142 5th cir action such language relied on by petitioner in the settlement agreement therefore can be ignored see peaco v commissioner tcmemo_2000_122 the court therefore holds that the amounts awarded to petitioner for back pay and liquidated_damages under the fair labor standards act as part of the class action constitute gross_income and are not excludable under sec_104 see commissioner v schleier supra respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
